DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 24, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021, 12/01/2020, 10/05/2020, 08/10/2020 and 4/21/2020 was filed after the mailing date of the FINAL ACTION on 03/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-5, 8-13, 16-21 and 24-32 were previously pending and subject to final action on Mar. 05, 2020. In the response filed on Jun. 05, 2020, claims 1, 9, 17, and 25 were amended, claims 30-32 were cancelled. Therefore, claims 1-5, 8-13, 16-21 and 24-29 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments, filed Jun. 05, 2020 regarding claims 1-5, 8-13, 16-21 and 24-32 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejection of claims 1-5, 8-13, 16-21 and 24-32 has been withdrawn.

Applicant's arguments, filed Jun. 05, 2020 regarding claims 1-5, 8-13, 16-21 and 24 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Applicant's arguments, filed Jun. 05, 2020 regarding claims 25-32 under 35 U.S.C. 103 have been fully considered but they are persuasive.
Applicant’s argument (i): Applicant’s recites that Farmville's Table 11-2 does not suggest or hint at transmitting to a second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. Farmville's Table 11-2 does not indicate to the user, for example, that he or she has 25 for reasons similar to those discussed above.
Examiner Response (i): The examiner respectfully disagrees with applicant’s arguments. FarmVille teaches receiving data for displaying content of a benefit; displaying the content of the benefit on the display; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
receiving data for displaying a second notification that the benefit has been provided to the user when the benefit is provided to the user by a benefit providing condition being fully satisfied regarding the user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
displaying the second notification on the display, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.) 
receiving, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the user; and displaying the information on the display, when FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
FarmVille calculates number of actions needed to be award a ribbon. In addition FarmVille will keep the status of how many actions the user has obtain. Therefore, FarmVille will calculate the number of actions needed to be award the user next ribbon.

Claim Objections
Claims 17 and 25 are objected to because of the following informalities:  Claim 17 and 25 recite “A non-transitory computer-readable storage medium including computer executable instruction” and it should be “A non-transitory computer-readable record medium including computer executable instruction”.  See PGPUB 20190272556 paragraph [0151] recites computer-readable record medium. 
Dependent claims 18-24 and 26-29 recite similar language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "transmitting, to the second terminal, data for displaying content of a benefit; providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user;". There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination the examiner interpreting providing the benefit to the second user when a condition is fully satisfied regarding the second user and there is only the benefit to be for a condition to be fully satisfied regarding the second user. Independent claims 9, 17 and 25 recite similar language regarding the benefit to be satisfied by the user and therefore lacks insufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 8-13, 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luxton et al. (US PGPUB: 20100227675, Filed Date: Mar. 03, 2010 hereinafter "Luxton") in view of Farmville (Farmville for Dummies (2011) Wiley Publishing, Inc.) and further view of Barclay et al. (US PGPUB: 20120184362, Filed Date: Sept. 29, 2010 hereinafter “Barclay”)
Regarding independents claim 1, Luxton teaches: A game control method comprising: (Luxton – [0009] Fig. 2 an example of gaming computer system architecture.)
transmitting, to a first terminal of a first user, data for displaying a plurality of obtainable objects, and data for displaying a first interface for selecting a first object among the plurality of objects; (Luxton – [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order.)
providing the selected first object to the first user in response to an operation to the first interface by the first user; (Luxton – [0032] In the example illustrated, the first player selected to purchase a glass of wine for each player at the table)
transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmitting, to the second terminal, data for displaying the received message; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a 
However, FarmVille teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))

    PNG
    media_image1.png
    439
    509
    media_image1.png
    Greyscale

and a third interface, (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)

    PNG
    media_image2.png
    378
    552
    media_image2.png
    Greyscale

 transferring the second object from the first user to the second user in response to an operation to the second interface by the first user; (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmitting, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)

    PNG
    media_image3.png
    143
    282
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    297
    519
    media_image4.png
    Greyscale

receiving a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user; (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
transmitting, to the second terminal, data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)

    PNG
    media_image5.png
    286
    400
    media_image5.png
    Greyscale

transmitting, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)

    PNG
    media_image5.png
    286
    400
    media_image5.png
    Greyscale

and transmitting, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)

    PNG
    media_image6.png
    292
    484
    media_image6.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Luxton does not explicitly teach: such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, and the third interface are displayed simultaneously on the first screen;
However, Barclay teaches: such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, and the third interface are displayed simultaneously on the first screen; (Barclay – [0014] Social communication application comprising embedding the transferrable item representation in the text message and sending the chat message via the social communication application. [0051] Fig. 1 the system 100 can generate an item representation 143 of a coin (representing the second interface). The system 100 can then generate a message 145 within the chat message console 106 (representing the posted message). The system 100 has a message interface 131 (representing the third interface).)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 2, Luxton, FarmVille and Barclay discloses all the features with respect to claim 1 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 3, Luxton, FarmVille and Barclay discloses all the features with respect to claim 1 as outlined above
Luxton 
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 4, Luxton, FarmVille and Barclay discloses all the features with respect to claim 1 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 5, Luxton, FarmVille and Barclay discloses all the features with respect to claim 1 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Regarding dependents claim 8, Luxton, FarmVille and Barclay discloses all the features with respect to claim 1 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)

Regarding independents claim 9, Luxton teaches: An apparatus comprising: (Luxton − [0009] FIG. 2 illustrates an example computer system architecture.)
circuitry configured to transmit, to a first terminal of a first user, data for displaying a plurality of obtainable objects, and data for displaying a first interface for selecting a first object among the plurality of objects, (Luxton − [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order.)
provide the selected first object to the first user in response to an operation to the first interface by the first user, (Luxton − [0032] Illustrated in Fig. 9, If the order is processed successfully, the player's game account can be debited by the amount of virtual poker chips needed to buy the virtual items selected 1104. In the example illustrated, the first player selected to purchase a glass of wine for each player at the table)
transmit, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmit, to the second terminal, data for displaying the received message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a second interface for requesting transfer of a second object that the first user possesses to a second user and a third interface; 
However, FarmVille teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
and a third interface, (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
transfer the second object from the first user to the second user in response to an operation to the second interface by the first user, (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmit, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user, (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)
receive a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user, (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
transmit, to the second terminal, data for displaying the received message, (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
provide the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user, (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
transmit, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied, (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
and transmit, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Luxton does not explicitly teach: such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, and the third interface are displayed simultaneously on the first screen, 
However, Barclay teaches: such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, and the third interface are displayed simultaneously on the first screen, (Barclay – [0014] Social communication application comprising embedding the transferrable item representation in the text message and sending the chat message via the social communication application. [0051] Fig. 1 the system 100 can generate an item representation 143 of a coin (representing the second interface). The system 100 can then generate a message 145 within the chat message console 106 (representing the posted message). The system 100 has a message interface 131 (representing the third interface).)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 10, Luxton, FarmVille and Barclay discloses all the features with respect to claim 9 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions 
Regarding dependents claim 11, Luxton, FarmVille and Barclay discloses all the features with respect to claim 9 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 12, Luxton, FarmVille and Barclay 
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 13, Luxton, FarmVille and Barclay discloses all the features with respect to claim 9 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 16, Luxton, FarmVille and Barclay discloses all the features with respect to claim 9 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)

Regarding independents claim 17, Luxton teaches: A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method, the method comprising: (Luxton – [0009] Fig. 2 an example of gaming computer system architecture.)
transmitting, to a first terminal of a first user, data for displaying a plurality of obtainable objects, and data for displaying a first interface for selecting a first object Luxton – [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order.)
providing the selected first object to the first user in response to an operation to the first interface by the first user; (Luxton – [0032] In the example illustrated, the first player selected to purchase a glass of wine for each player at the table)
transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmitting, to the second terminal, data for displaying the received message; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a second interface for requesting transfer of a second object that the first user possesses to a second user and a third interface; 
However, Farmville teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
and a third interface, (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
transferring the second object from the first user to the second user in response to an operation to the second interface by the first user; (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmitting, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)
receiving a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user; (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
transmitting, to the second terminal, data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
transmitting, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
and transmitting, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Luxton 
However, Barclay teaches: such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, and the third interface are displayed simultaneously on the first screen; (Barclay – [0014] Social communication application comprising embedding the transferrable item representation in the text message and sending the chat message via the social communication application. [0051] Fig. 1 the system 100 can generate an item representation 143 of a coin (representing the second interface). The system 100 can then generate a message 145 within the chat message console 106 (representing the posted message). The system 100 has a message interface 131 (representing the third interface).)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 19, Luxton, FarmVille and Barclay discloses all the features with respect to claim 17 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 20, Luxton, FarmVille and Barclay discloses all the features with respect to claim 17 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 21, Luxton, FarmVille and Barclay discloses all the features with respect to claim 17 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Regarding dependents claim 24, Luxton, FarmVille and Barclay discloses all the features with respect to claim 17 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)

Claim(s) 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Luxton et al. (US PGPUB: 20100227675, Filed Date: Mar. 03, 2010 hereinafter "Luxton") in further view of Farmville for Dummies (2011) Wiley Publishing, Inc.
Regarding independents claim 25, Luxton teaches: A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer of a user, cause the computer to perform a method, the method comprising: (Luxton − [0009] FIG. 2 illustrates an example computer system architecture.)
receiving data for displaying a first notification that an object has been transferred when the object has been transferred from another user to the user; (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. The virtual wine being a notification that the second player has received the gift.)
displaying the first notification on a display of the computer; receiving data for displaying a message from the another user; 
displaying the message on the display; (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. The virtual wine being a notification that the second player has received the gift.)
Luxton does not explicit teach: receiving data for displaying content of a benefit; displaying the content of the benefit on the display; receiving data for displaying a second notification that the benefit has been provided to the user when the benefit is provided to the user by a benefit providing condition being fully satisfied regarding the user; displaying the second notification on the display, when the benefit providing 
However, FarmVille teaches receiving data for displaying content of a benefit; displaying the content of the benefit on the display; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
receiving data for displaying a second notification that the benefit has been provided to the user when the benefit is provided to the user by a benefit providing condition being fully satisfied regarding the user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
displaying the second notification on the display, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
receiving, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the user; and displaying the information on the display, when the benefit providing condition is not fully satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 26, Luxton, and FarmVille discloses all the features with respect to claim 25 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Regarding dependents claim 27, Luxton, and FarmVille discloses all the features with respect to claim 25 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting 
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 28, Luxton, and FarmVille discloses all the features with respect to claim 25 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 29, Luxton, and FarmVille discloses all the features with respect to claim 25 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177